             Case 1:19-cv-07224-LGS Document 26 Filed 10/24/19 Page 1 of 2




                                                                                          B. AUBREY SMITH
                                                                                                        Associate
                                                                                                  (212) 294-4758
                                                                                           BASmith@winston.com



                                             October 24, 2019

VIA CM/ECF
Honorable Lorna G. Schofield
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     Galli v. PricewaterhouseCoopers LLP Notice/Severance Policy et al.
               1:19-cv-07224 (LGS)(SN)

Dear Judge Schofield:

        We represent defendants, PricewaterhouseCoopers LLP Notice/Severance Policy (the “Plan”),
PricewaterhouseCoopers LLP (“PwC”), Thomas Kovell and Courtney Moore (collectively, “Defendants”),
in the above-referenced action (the “Action”). We write pursuant to Rule I(B)(2) of Your Honor’s
Individual Rules and Procedures for Civil Cases and with the consent of counsel for plaintiff, Susan Galli
(“Plaintiff”), to request an extension of time up to and including November 16, 2019, to answer, move or
otherwise respond to Plaintiff’s amended complaint filed October 17, 2019 in the Action (the “Amended
Complaint”).

       By way of brief background, Plaintiff served the complaint in the Action (the “Complaint”) upon
PwC on August 21, 2019, purporting to assert claims for benefits under the Employee Retirement Income
Security Act of 1974 (“ERISA”). In addition to PwC, the Complaint named Kovell, Moore and the Plan
as defendants. Defendants (with the consent of Plaintiff) requested an extension of time for Defendants to
answer or otherwise respond to the Complaint, up to and including September 27, 2019. (Dkt. 16.) The
Court granted that request, and Defendants answered on that date. (Dkts. 18, 20.)

       After the parties filed their Joint Letter and Case Management Plan, the Court ordered the parties
to submit letters in advance of an Initial Conference scheduled for October 24, 2019, addressing the
question of whether discovery in the Action should be expanded beyond the administrative record. (Dkt.
22.) Plaintiff requested an extension of the briefing schedule and postponement of the Initial Conference
date, which the Court granted. (Dkts. 23, 24.) Plaintiff’s letter motion regarding the scope of discovery is
due on October 28, 2019, and Defendants’ response is due November 4, 2019. The Initial Conference is
scheduled for November 7, 2019.
              Case 1:19-cv-07224-LGS Document 26 Filed 10/24/19 Page 2 of 2


                                                                                            October 24, 2019
                                                                                                      Page 2


         In the meantime, Plaintiff filed the Amended Complaint on October 17, 2019. (Dkt. 25.) Per
Federal Rule of Civil Procedure 15(a)(3), Defendants’ answer to the Amended Complaint is due to be
served by October 31, 2019. The Amended Complaint adds four new individual defendants and a corporate
entity, none of whom or which have been served to date, in addition to adding three additional counts under
ERISA. Counsel for Defendants is now reaching out to the new individual defendants named in the
Amended Complaint to determine if our firm will be representing them, and if so, whether we are
authorized to accept service. Accordingly, Defendants request a brief extension of time up to and including
November 16, 2019 to answer or otherwise respond to the Amended Complaint.

        This is the third request for an extension in this evolving Action; each of the prior requests has been
granted by the Court. This request will not affect any of the other deadlines in the Action. As noted above,
Plaintiff consents to this request.

       Thank you for your consideration of the foregoing.




cc:    William T. Marshall, Jr., Esq.
